DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.

 Response to Arguments
	Examiner acknowledges the cancellation of claims 3 and 10.
Applicant’s arguments in view of the claim amendments, see page 5 of the Remarks, filed December 14, 2021, with respect to the drawing objections have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 5-11 of the Remarks, filed December 14, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-9 and 11-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-9 and 11-15 has been withdrawn. 

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Mr. Gregory Smith on March 4, 2022.
The application has been amended as follows: 
	Regarding Claim 4:
Line 1, “The filling machine according to claim 3,” is deleted and replaced with --The filling machine according to claim 1,--

Allowable Subject Matter
Claims 1-2, 4-9, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Schaefer (DE 1902049 A1) in view of Knieling (US 2015/0375981 A1) in further view of Scampoli (US 20060204372 A1).
Regarding Claim 1:
The prior art fails, does not disclose or make obvious:
The two of the two or more Iyinq swivel joints comprises axes of rotation that are arranged offset with respect to each other such that the one of the successive segments positioned horizontally between two of the two or more lyinq swivel joints moves in a plane perpendicular to the axes of rotation of the two or more Iying swivel joints in response to a longitudinal expansion of one or more of the one or several supply lines due to thermal fluctuations.


Additionally, any addition of prior art reference would cause the application to have hindsight occur.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mencacci (US 3951186 A) teaches a container filling apparatus that has a rotary distributor and swivel joints that connect to the supply reservoirs. 
Ronchi (US 6810927 B2) teaches a rotary filling machine that has at least one supply lines, a rotary distributor, and filling valves for filling container. 
	Klingbail (US 2006/0131873 A1) teaches a high pressure swivel joint that has pipe segments. 

Uchikawa (US 20180080588 A1) teaches a rotary joint that has a first assembly and a second assembly. 
Gerber (US 4561680 A) teaches a swivel joint assembly that has an inner part, an outer part, a horizontal segment between the two swivel joints, and the segment between the two swivel joints is in a U-Shape. 
Medney (US 4037861 A) teaches an expansion joint that has supply lines, a horizontal segment between the two swivel joints, and the segment between the two swivel joints is in a U-Shape. 
Williams (US 20160341345 A1) teaches a rotary coupling that has thermal expansions, supply lines, a horizontal segment between the two swivel joints, and the segment between the two swivel joints is in a U-Shape.
Braun (US 10800642 B2) teaches a device for filling containers that has a rotary distributor and several supply lines.
Burgmeier (US 9441770 B2) teaches a media distribution apparatus that has a rotary distributor and several supply lines.
Servadei (US 6581653 B2) teaches a sealed rotary joint that has a filling machine and a supply line. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                        /Timothy P. Kelly/                                                                   Primary Examiner, Art Unit 3753